DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 

Information Disclosure Statement
	The IDS filed 02/24/2021 has been considered.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:

	D2: Rozbicki (US 20160091769)
D3: Leventis (US 5457564)
D4: Tischler(US 20090255576)

With regard to claim 1, D1 teaches an insulated glass unit (IGU), in at least figure 1, comprising a photovoltaic (PV) power converter (7) configured to convert photonic energy to electricity, the IGU including two substantially transparent substrates (105 and 115) and a spacer (120) sandwiched there between, the spacer comprising a primary seal.
D1 fails to expressly disclose wherein the PV power converter is positioned, at least partially, in a secondary seal of the IGU; and wherein the secondary seal outboard of and proximate to the spacer.
In a related endeavor, D2 teaches, in at least figure [0014] and [0028], the PV power converter (receiver 135) (¶28, “receiver, 135, for … converting the transmissions to electrical energy”) disposed in a secondary seal of the IGU (Fig. 1, 135 depicted between the edge and the seal 125), and further teaches that this component functions alongside and in concert with a photovoltaic power supply (¶37). Therefore D2 is considered to fairly suggest a photovoltaic power converter in a secondary seal of the IGU.
However D1 in view of D2 fail to expressly disclose wherein the secondary seal outboard of and proximate to the spacer.

Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 01/25/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-13, the claims depend from an allowable base claim and is therefore also allowable.

With regard to claim 14, D1 teaches, in at least figure 1, an insulated glass unit (IGU) the IGU comprising a spacer, and a photovoltaic (PV) power converter (7) configured to convert photonic energy to electricity and deliver (5) at least a portion of the electricity to the window controller (8).
D1 fails to expressly disclose the spacer comprising a window controller of an electrochromic (EC) window.
In a related endeavor, D2, D3 and D4 fail to remedy the deficiencies of D1 and D2 with regard to the spacer comprising a window controller of an electrochromic (EC) window.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 01/25/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 15-23, the claims depend from an allowable base claim and is therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872